         Case 6:20-cv-00012-DLC Document 6 Filed 04/20/20 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION




  SHAWN KEVIN SMAAGE,
                                                    CV 20–12–H–DLC–JTJ
                       Petitioner,

        vs.                                           ORDER

  LYNN GUYER; TIM FOX,

                       Respondents.

      United States Magistrate Judge John T. Johnston issued his Findings and

Recommendations in this case on February 11, 2020, recommending that the

Court: (1) dismiss Petitioner Shawn Kevin Smaage’s Petition for Writ of Habeas

Corpus, brought pursuant to 28 U.S.C. § 2254; and (2) deny a certificate of

appealability. (Doc. 4.) Smaage timely filed objections to the Findings and

Recommendations. (Doc. 5.) Consequently, Smaage is entitled to de novo review

of those findings and recommendations to which he has specifically objected. 28

U.S.C. § 636(b)(1)(C). Absent objection, this Court reviews findings and

recommendations for clear error. United States v. Reyna-Tapia, 328 F.3d 1114,

1121 (9th Cir. 2003) (en banc); Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear

error exists if the Court is left with a “definite and firm conviction that a mistake

                                          -1-
         Case 6:20-cv-00012-DLC Document 6 Filed 04/20/20 Page 2 of 3




has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000)

(citations omitted).

      Judge Johnston recommended that the Court dismiss Smaage’s petition for

lack of jurisdiction. Smaage previously filed a federal habeas petition, which was

dismissed on the grounds that Smaage alleged only violations of state law. See

Smaage v. Fender, No. 6:17-cv-62-DLC-JTJ. Thus, the present filing is a “second

or successive” petition, and Smaage did not first move in the Ninth Circuit Court

for leave to file his petition. 28 U.S.C. § 2244(b)(3)(A). Judge Johnston therefore

concluded that the Court lacks jurisdiction over the present petition. Burton v.

Stewart, 549 U.S. 147, 149 (2007) (per curium).

      Smaage objects, arguing that he is actually innocent of the offense of

conviction. (Doc. 5.) Reviewing de novo, the Court adopts the recommendation.

Actual innocence can be a reason to consider a second or successive petition, but a

petitioner still must “move in the appropriate court of appeals for an order

authorizing the district court to consider the application.” 28 U.S.C.

§ 2244(b)(3)(A).

      The Court also determines that Smaage is not entitled to a certificate of

appealability. Reasonable jurists could not disagree with the Court’s procedural

ruling. 28 U.S.C. § 2253(c).
                                        -2-
        Case 6:20-cv-00012-DLC Document 6 Filed 04/20/20 Page 3 of 3




      Reviewing the remaining portions of Judge Johnston’s Findings and

Recommendation for clear error and finding none,

      IT IS ORDERED:

      (1) Judge Johnston’s Findings and Recommendations (Doc. 4) is

         ADOPTED;

      (2) Smaage’s Petition (Doc. 1) is DISMISSED for lack of jurisdiction;

      (3) A certificate of appealability is DENIED; and

      (4) The Clerk of Court shall enter judgment of dismissal by separate

         document.

       DATED this 20th day of April, 2020.




                                       -3-
